DETAILED ACTION
This action is in response to the application filed on 5 September 2019.
Claims 1-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stojanovski et al (US Pub. 2018/0310350) hereinafter “Sto”.
Regarding claim 1, Sto discloses a communication method, comprising: 
assigning, by a control plane device, an Internet Protocol (IP) prefix to a user equipment (fig. 6, element 620 4a. C-plane cloud informs UE of new PDN connection (PDN2, IP@2, Rout. Rules; para. 55, A network entity informs the UE of the availability of the second packet data network (PDN2) and provides the new IP address/prefix (IP@2) and the routing rules.); 
obtaining, by the control plane device using a routing policy network element, a routing rule corresponding to the IP prefix (fig. 6, element 620; para. 55); and 
sending, by the control plane device, the routing rule and the IP prefix to the user equipment, wherein the routing rule is for the user equipment to determine a source IP prefix when the user equipment initiates a service (id; para. 48, the UE needs to be provided with routing policies that assist the UE in selecting the appropriate source IP address/prefix, which in turn selects the correct IP network… For each of these parameters the routing policy consists in prioritized list of UEs (i.e. "source") IP addresses/prefixes.). 

Regarding claim 2, Sto further discloses wherein obtaining, by the control plane device using the routing policy network element, the routing rule corresponding to the IP prefix comprises: 
obtaining, by the control plane device, at least one routing rule using the routing policy network element (para. 55, the information may be provided from a network entity in the C-plane cloud (operation 620)); and 
determining, by the control plane device based on the IP prefix, the routing rule corresponding to the IP prefix (para. 48, 55). 



Regarding claim 4, Sto further discloses wherein obtaining, by the control plane device, at least one routing rule using the routing policy network element comprises obtaining, by the control plane device, the at least one routing rule from a database, wherein the at least one routing rule is saved in the database by the routing policy network element. (para. 55)

Regarding claim 5, Sto further discloses wherein the routing rule comprises an IP prefix segment of an application server managed by the routing policy network element (para. 48, 51). 

Regarding claim 6, Sto further discloses further comprising: obtaining, by the control plane device, a session and service continuity requirement of an application using the routing policy network element; and assigning, by the control plane device, the IP prefix to the user equipment based on the session and service continuity requirement of the application. (para. 22, service continuity)

Regarding claim 7, Sto further discloses further comprising sending, by the control plane device to the user equipment, a session and service continuity mode corresponding to the IP prefix. (para. 22)

Regarding claim 8, Sto further discloses wherein the routing rule comprises an IP prefix segment of an application server corresponding to applications having a same session and service continuity requirement. (para. 22)

Regarding claim 9, Sto further discloses wherein sending, by the control plane device, the routing rule and the IP prefix to the user equipment comprises sending, by the control plane device, a session setup complete message to the user equipment, wherein the session setup complete message carries the routing rule and the IP prefix (para. 68, 86). 

Regarding claim 10, Sto further discloses wherein sending, by the control plane device, the routing rule and the IP prefix to the user equipment comprises sending, by the control plane device, a router advertisement (RA) message to the user equipment using a user plane device, wherein the RA message carries the routing rule and the IP prefix. (para. 132) 

Claim 11 recites a communication method by a user equipment complementary to the communication method of claim 1, and thus is similarly rejected.

Claims 12-17 recite substantially similar subject matter at the user equipment, complementary to the claims 2-10 citing subject matter at a control plane device, and are thus similarly rejected.

Claim 18 recites a communications apparatus corresponding to the communication method of claim 11, and is thus similarly rejected.

Regarding claim 19, Sto further discloses wherein the routing rule comprises an IP prefix segment of an application server managed by a routing policy network element (para. 48, 51). 

Regarding claim 20, Sto further discloses wherein the program includes instructions to: 

select the source IP prefix from the existing IP prefixes of the user equipment based on a session and service continuity requirement of the application to be accessed by the user equipment, the routing rule, and the session and service continuity mode corresponding to the IP prefix (fig. 6; para. 55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yang et al, Communication Method and Communications Apparatus, US 2019-0394128, Dec. 26, 2019 
3GPP Standard contribution S2-1702269, Samsung, “IP address allocation”, 16-20 Jan 2017.
3GPP TR 23.799 V14.0.0 (2016-12), 3rd Generation Partnership Project;Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System (Release 14)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468